Citation Nr: 0905586	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Propriety of reduction of special monthly compensation (SMC) 
from the (r)(2) level to the (r)(1) level.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which reduced the Veteran's level of SMC from the 
(r)(2) level to the (r)(1) level.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO granted an 
increase of SMC to the (r)(2) level from February 11, 2004, 
based on a need for aid and attendance at a higher level of 
care.  A September 2004 rating decision continued this 
benefit.

2.  In a December 2004 rating decision, the RO proposed to 
reduce the (r)(2) level of aid and attendance to the previous 
(r)(1) level, based on a determination that the July 2004 and 
September 2004 rating decisions were clearly and unmistakably 
erroneous for granting and continuing eligibility at the 
(r)(2) level; a March 2005 rating decision implemented the 
reduction, effective from June 1, 2005.

3.  When the RO granted the increase of SMC to the (r)(2) 
level, the evidence included a VA examiner's certification 
that the Veteran required the daily personal health services 
of a skilled provider without which the Veteran would require 
hospital, nursing home, or other institutional care, and 
there was no evidence to the contrary; it is not undebatable 
that SMC at the (r)(2) level was not warranted, and the grant 
of SMC at that level was not clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The reduction of SMC from the (r)(2) level to the (r)(1) 
level was improper; restoration of SMC at the (r)(2) level is 
warranted.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105(d), 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 2008).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.

Analysis

The Veteran was injured in an automobile accident in service 
in September 1971.  Service connection for fracture 
dislocation of T4-T5, with cord involvement, paraplegia with 
loss of use of both legs and loss of anal and bladder 
sphincter control was granted in April 1972.  A 100 percent 
schedular rating was assigned from January 1972.  SMC was 
also granted for, among other factors, the need for aid and 
attendance.  A September 1993 rating decision determined that 
SMC at the (r)(1) level should be continued.  In February 
2004, the Veteran requested a higher rate of SMC, contending 
that he required daily assistance that if not provided would 
require him to be hospitalized.  In support of his claim for 
increase, the Veteran submitted statements from his licensed 
daily disability care provider as well as from the registered 
nurse who supervised his care.  They indicated that the 
Veteran required assistance in range of motion exercises; 
cleaning urinary drainage devices; bathing/showering; 
transferring in and out of his bed, shower, bathroom, and 
wheelchair; and assistance with his bowel routine.  

In June 2004, the RO ordered a VA aid and attendance 
examination.  The examiner noted that the Veteran had driven 
his own car to the examination, and that he was able to 
travel and to participate in hunting activities.  She also 
noted that the Veteran was confined to a wheelchair and 
needed assistance with bowel care.  He also had intermittent 
shoulder strain and weakness which decreased his ability for 
self care.  The examiner certified that the Veteran required 
the daily personal health services of a skilled provider 
without which the Veteran would require hospital, nursing 
home, or other institutional care.

In a July 2004 rating decision, the RO granted an increase of 
SMC to the (r)(2) level from February 11, 2004, based on a 
need for aid and attendance at a higher level of care.  A 
September 2004 rating decision continued this benefit.

In a December 2004 rating decision, the RO proposed to reduce 
the (r)(2) level of aid and attendance to the previous (r)(1) 
level, based on a determination that the July 2004 and 
September 2004 rating decisions were clearly and unmistakably 
erroneous for granting and continuing eligibility at the 
(r)(2) level.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).  

As a threshold matter, the Board notes that the RO appears to 
have fulfilled the administrative requirements of 38 C.F.R. § 
3.105(e) in terms of notification to the veteran of the 
proposed reduction of SMC.  The veteran was notified of the 
proposed reduction by notice letter in January 2005, well 
prior to the March 2005 rating decision that effectuated the 
reduction of SMC to the (r)(1) level.  

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 
3.350(h)(3) in lieu of a regular aid and attendance allowance 
when the following conditions are met:  The veteran is 
entitled to compensation authorized under 38 U.S.C. § 
1114(o), or the maximum rate of compensation authorized under 
38 U.S.C. § 1114(p); the veteran meets the requirements for 
entitlement to the regular aid and attendance allowance; and 
the veteran needs a "higher level of care" (as defined 
therein) than is required to establish entitlement to the 
regular aid and attendance allowance, and in the absence of 
the provision of such higher level of care the veteran would 
require hospitalization, nursing home care, or other 
residential institution care.

The veteran's need for a higher level of care than is 
required to establish entitlement to the regular aid and 
attendance allowance is determined by a VA physician or, in 
areas where no VA physician is available, by a physician 
carrying out such function under contract or fee arrangement 
based on an examination by such physician.

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.

The term "under the regular supervision of a licensed health-
care professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care service prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the healthcare services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b)(3).

Here, the RO in its July 2004 rating decision determined that 
the criteria for a higher level of SMC at the (r)(2) level 
were met.  As there has not been a subsequent VA examination 
or other medical evidence added to the record showing any 
actual improvement in the Veteran's condition such as would 
no longer require the higher level of care contemplated by 
the (r)(2) level, there is no basis for reduction of the 
level of SMC on the basis of such improvement.

The RO has justified its reduction action on the basis that 
the July 2004 and September 2004 rating decisions contained 
clear and unmistakable error (CUE) in their finding that the 
criteria for SMC at the (r)(2) level were met.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4. "It must 
always be remembered that CUE is a very specific and rare 
kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  CUE also 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  Jordan v. Nicholson, 401 F.3d 
1296, 1298-99 (Fed. Cir. 2005).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

In the present case, the basis of the RO's finding of CUE in 
its prior decisions is that as the Veteran was apparently 
able to leave his house on a regular basis, and to go 
hunting, that this was not consistent with the need for a 
higher level of care as required for the (r)(2) level of SMC.  
However, the June 2004 VA Aid and Attendance examination 
noted that the Veteran was able to hunt and to leave his 
house; the examiner nevertheless certified that the Veteran 
required the daily personal health services of a skilled 
provider without which the Veteran would require hospital, 
nursing home, or other institutional care.  Thus, the correct 
facts as they were known at the time were before the 
adjudicators of the July 2004 and September 2004 rating 
decisions.  Furthermore, it cannot be said that reasonable 
minds could only conclude that the original decisions were 
fatally flawed at the time they were made.  The mere fact 
that the Veteran is able to leave his dwelling and to 
participate in hunting activity in the company of his 
caregivers is not inherently inconsistent with a finding that 
he also required the daily personal health services of a 
skilled provider without which he would require hospital, 
nursing home, or other institutional care.  Thus, there is no 
basis for finding CUE in the July 2004 and September 2004 
rating decisions.

Accordingly, the Board finds that reduction of the of SMC 
from the (r)(2) level to the (r)(1) level was improper.  


ORDER

The reduction of SMC from the (r)(2) level to the (r)(1) 
level was not proper, and SMC at the (r)(2) level is 
restored, effective from June 1, 2005.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


